Title: Isaiah Doane to John Adams, 16 Feb. 1786
From: Doane, Isaiah
To: Adams, John


          
            
              Sir
            
            

              Boston

               16th February 1786
            
          

          Your Excellency’s goodness will excuse my Troubling you at this
            time, (I am certain) when you Consider the Consequence it is to me. I Refer to the Cause
            of the Brigt Mentor, the Papers of which Mr S. Brown and my self sent you last Spring through the hands
            of my Friends Messrs Land Son & Fraser, and have not
            since ben Honourd with any Account of the same, the Cause is of very great Consequence
            to me as I am half the owner of the sd Brigt & Cargo, and not one Shilling Insurance on same,
              wch falls very heavy Indeed, and I suppose if ever I get
            Justice it must be through your Influence, whch will lay me
            under an Eternal
            Obligation. I most Sincerely wish that your Excellency
            will think of the Cause and if your Business will Permit, let me know your mind on the
            Subject, whch will give great Satisfaction to your Obliged
            Friend / and Very Humble Servant

          
            
              Isaiah Doane
            
          
        